          Case 1:19-cv-11496-PBS Document 22 Filed 08/05/19 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS
                                                 )
                                                 )
JONATHAN MULLANE,
                                                 )
                                                 )
                             Plaintiff,
                                                 )
                                                      Docket No. 1:19-cv-11496
                                                 )
               - against -
                                                 )
                                                 )
PORTFOLIO MEDIA, INC. and AARON
                                                 )
LEIBOWITZ
                                                 )
                                                 )
                             Defendants.


                        ASSENTED-TO MOTION TO EXTEND TIME

       Aaron Leibowitz hereby moves pursuant to Rule 6(b)(1) of the Federal Rules of Civil

Procedure to extend the time for him to file his response to the Second Amended Complaint until

fourteen days after the Court’s decision on Plaintiff Jonathan Mullane’s motion to remand.

Plaintiff assents to this Motion.

       Good cause exists for extending time as requested by Mr. Leibowitz. On July 15, 2019,

Plaintiff filed a Second Amended Complaint purporting to add Mr. Leibowitz as a defendant.

Dkt. 15. On July 18, Plaintiff filed a motion to remand on the basis that Mr. Leibowitz is a

citizen of Massachusetts and that his presence in this case deprives this Court of diversity

jurisdiction. Dkt. 15. Defendant Portfolio Media has opposed the remand motion on the basis

that the Second Amended Complaint could not properly be filed without leave or written

consent, and that pursuant to 28 U.S.C. § 1447(e) joinder of Mr. Leibowitz is not appropriate.

Dkt. 18. If the Court accepts these arguments, then, Mr. Leibowitz will not be a party to this

case, and he will be under no obligation to respond to the Second Amended Complaint.

       Portfolio Media Inc.’s response is currently due on August 15, 2019. See Dkt. 10; Fed.

R. Civ. P. 15(a)(3).
         Case 1:19-cv-11496-PBS Document 22 Filed 08/05/19 Page 2 of 3



       Mr. Leibowitz files this motion without prejudice to any objections or defenses, including

objections to the filing of the Second Amended Complaint and his purported joinder as a

defendant.

       For these reasons, Defendant respectfully requests that this Court grant this assented-to

Motion and extend the time for Mr. Leibowitz to file his response until fourteen days after the

Court’s decision on the remand motion.

Dated: August 5, 2019                           Respectfully submitted,

                                                /s/ Rebecca M. Lecaroz
                                                Elizabeth A. Ritvo (BBO #421440)
                                                Rebecca M. Lecaroz (BBO #666860)
                                                BROWN RUDNICK LLP
                                                One Financial Center
                                                Boston, MA 02111
                                                (617) 856-8200
                                                eritvo@brownrudnick.com
                                                rlecaroz@brownrudnick.com


                                                Elizabeth A. McNamara (to be admitted pro hac
                                                vice)
                                                Adam Lazier (to be admitted pro hac vice)
                                                DAVIS WRIGHT TREMAINE LLP
                                                1251 Avenue of the Americas, 21st Floor
                                                New York, NY 10020-1104
                                                (212) 489-8230 Phone
                                                (212) 489-8340 Fax
                                                lizmcnamara@dwt.com
                                                adamlazier@dwt.com

                                                Attorneys for Aaron Leibowitz




                                              -2-
              Case 1:19-cv-11496-PBS Document 22 Filed 08/05/19 Page 3 of 3



                              CERTIFICATE OF CONFERENCE

         I hereby certify that in accordance with Local Rule 7.1(a)(2), counsel for Defendant and

Plaintiff (who is appearing pro se) have conferred in good faith regarding the resolution of this

motion. Plaintiff has indicated that he assents to this motion.

                                                  /s/ Rebecca M. Lecaroz
                                                  Rebecca M. Lecaroz




                                 CERTIFICATE OF SERVICE

         I hereby certify that this document filed through the CM/ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)

and paper copies will be sent to those indicated as non-registered participants on August 5, 2019.

                                                  /s/ Rebecca M. Lecaroz
                                                  Rebecca M. Lecaroz
63469447 v1




                                                 -3-
